DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments of claims 1, 7, 11, and 17 are acknowledged by the Examiner
	Applicant’s cancelation of claims 3, 6, 9, 10, 13, and 16 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 9 and 10, has overcome the previous drawing objection. As such the previous drawing objection is withdrawn.
	Claims 1-2, 4-5, 7-8, 11-12, 14-15, and 17-18 are currently pending in the application.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 102(a)(1) with respect to Wagner (US2007/0276503 A1) filed 04/22/2021 have been fully considered but they are not persuasive.  
In regards to Applicant’s arguments with respect to claims 1 that Wagner does not describe or suggest a joint for an orthopedic device including at least one spacer element arranged between a first articulated arm and a second articulated arm within a recess where the spacer element has a stop that prevents the spacer element from being able to be fully received in the recess and is formed such as to abut an edge of the recess, Examiner respectfully disagrees and Wagner discloses a joint (joint as seen in figures 1-3) for an orthopedic device (see 
In regards to Applicant’s arguments with respect to claims 2, 3, 5-7, 9, and 10 depend from claim 1 and are submitted to be patentable over Wagner for at least the same reasons as claim 1. To the extent independent claim 11 includes recitations substantially similar to independent claim 1, claim 11 is also submitted to be patentable over Wagner for at least the same reasons as claim 1. Claims 12, 13, and 15-17 depend from claim 11 and are submitted to be patentable over Wagner for at least the same reasons as claim 11. As discussed above, Wagner discloses the newly amended features of claims 1 and 11, and therefore are not patentable in view of Wagner as will be discussed below.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102(a)(1), see remarks page 8, filed 04/22/2021, with respect to Davis (US 5,460,599) have been fully considered and are persuasive.  The rejection under 35 U.S.C. (a)(1) in view of Davis of claims 1, 4, 5, 8-11, 14, and 15 has been withdrawn. 
	With regards to Applicant’s arguments that claims 4, 5, and 8-10 depend from claim 1 and are submitted to be patentable over Davis for at least the same reasons as claim 1. To the extent independent claim 11 includes recitations substantially similar to independent claim 1, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 11-12, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 2007/0276503 A1).
In regards to claim 1, Wagner discloses a joint (rotating joint; see [0043]; see figures 1-7) for an orthopedic device (see [Abstract]), comprising: 
a first articulated arm (1; see [0043]; see figure 1) having a recess (5; see [0043]; see figure 1); 
a second articulated arm (2; see [0043]; see figure 1), which protrudes into the recess (5; see figure 3) and is connected therein to the first articulated arm (1) so as to be pivotable about a pivot axis (as indicated by A in annotated figure 3 below); and 
at least one spacer element (7; see [0043]; see figure 2), which is arranged between the first articulated arm (1) and the second articulated arm (2) within the recess (5; see figure 3) and through which the pivot axis extends (A), wherein at least one of the spacer elements (7) has a stop (9; bears on the inner wall of 5, and 2 (see figure 3) thus preventing the outward and  that prevents the spacer element (7) from being able to be fully received between the first articulated arm (1) and the second articulated arm (2) in the recess (5; portion 9 of 7 directly abuts against 2 and thus prevents 7 from being fully received in 5), wherein the stop (9) is formed such as to abut an edge (6; see [0043]; see figure 1 and 3; edge is defined by the Merriam-Webster dictionary as: “the line where an object or area begins or ends” (see https://www.merriam-webster.com/dictionary/edge) thus, 6 being an opening through inner wall 4 (see figures 1 and 3) inherently defines a line where the area of 6 through inner wall 4 begins (see annotated figure 3 below); further it is described in ([0043]) and it can be seen in figure 3 that 9 bears onto inner wall 4 directly at the location of 6 (as seen in figure 3) and has protruding portion 8 which extends out of 6, and therefore 9 abuts the edge defined by 6, due to 6 being defined through 4 and 9 bearing onto 4 where the edge 6 is located; as seen in figure 3) of the recess (5; see annotated figure 3 that 9 abuts 6); 
wherein the at least one spacer element (7) is accessible from outside of the recess (5) and protrudes out of the recess (5; portion 8 of 7 extends out of 5 via 6 and is therefore accessible from outside of 5; see figures 1-3).

    PNG
    media_image1.png
    282
    314
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    504
    media_image3.png
    Greyscale

In regards to claim 2, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the joint (rotating joint) has at least two spacer elements (left and right 7; see Figures 1-2) arranged in the recess (5; see figure 3) on different sides of the second articulated arm (2; see Figures 1-3).
In regards to claim 4, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the at least one spacer element (7) is non-rotatably mounted relative to the first articulated arm (1; see [0014] in reference to the sleeves (7) being attached via adhesive bonding, or welding, and as such 7 being attached in such a manner would be is non-rotatably mounted relative to the first articulated arm).
In regards to claim 5, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the at least one spacer element (7) has a hole (see Figures 1-2, and 8-9) through which a connecting element (15; see [0045]; see Figures 2-3) extends (see figure 3), the connecting element (15) connecting the first articulated arm (1) and the second articulated arm (2; see Figure 3).
In regards to claim 7, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the stop (9) is formed such as to follow a contour (contour is defined by the Merriam-Webster Dictionary as: “an outline especially of a curving or irregular figure” (see https://www.merriam-webster.com/dictionary/contour), therefore the corner formed by the intersection of 6 intersecting with 4 is construed to be a contour; see Figures 2 and 3) of the edge (6) and to abut the contour (corner formed by 6 and 4) in a positive manner (9 completely fits and abuts against the corner formed by the intersection of 6 and 4; therefore this is construed to be a positive manner; see Figure 3).
In regards to claim 11, Wagner discloses a joint (rotating joint; see [0043]; see figures 1-7) for an orthopedic device (see [Abstract]), comprising: 
a first articulated arm (1; see [0043]; see figure 1) having a recess (5; see [0043]; see figure 1); 
a second articulated arm (2; see [0043]; see figure 1), which protrudes into the recess (5; see figure 3) and is pivotally connected to the first articulated arm (1; see [0044-0045]) about a pivot axis (as indicated by A in annotated figure 3 above); and 
at least one spacer element (7; see [0043]; see figure 2), which is arranged between the first articulated arm (1) and the second articulated arm (2) within the recess (5; see figure 3) and through which the pivot axis extends (A), the at least one spacer element (7) protruding out of the recess (5; portion 8 of 7 extends out of 5 via 6; see figure 3), wherein the at least one spacer element (7) comprises a stop (9; bears on the inner wall of 5, and 2 (see figure 3) thus preventing the outward and inward movement of 7, and therefore 9 is construed to be a stop; see  that prevents the at least one spacer element (7) from being fully insertable between the first articulated arm (1) and the second articulated arm (2) within the recess (5; portion 9 of 7 directly abuts against 2 and thus prevents 7 from being fully received in 5), wherein the stop (9) is arranged to abut an edge (6; see [0043]; see figure 1 and 3; edge is defined by the Merriam-Webster dictionary as: “the line where an object or area begins or ends” (see https://www.merriam-webster.com/dictionary/edge) thus, 6 being an opening through inner wall 4 (see figures 1 and 3) inherently defines a line where the area of 6 through inner wall 4 begins (see annotated figure 3 below); further it is described in ([0043]) and it can be seen in figure 3 that 9 bears onto inner wall 4 directly at the location of 6 (as seen in figure 3) and has protruding portion 8 which extends out of 6, and therefore 9 abuts the edge defined by 6, due to 6 being defined through 4 and 9 bearing onto 4 where the edge 6 is located; as seen in figure 3) of the recess (5; see annotated figure 3 that 9 abuts 6). 
In regards to claim 12, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the at least one spacer element (7) includes at least two spacer elements (left and right 7; see Figures 1-2) arranged in the recess (5; see figure 3) on different sides of the second articulated arm (2; see Figures 1-3).
In regards to claim 14, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the at least one spacer element (7) is non-rotatably mounted relative to the first articulated arm (1; see [0014] in reference to the sleeves (7) being attached via adhesive bonding, or welding, and as such 7 being attached in such a manner would be is non-rotatably mounted relative to the first articulated arm).
In regards to claim 15, Wagner discloses the invention as discussed above,
wherein the at least one spacer element (7) has a hole (see Figures 1-2, and 8-9) through which a connecting element (15; see [0045]; see Figures 2-3) extends (see figure 3), the connecting element (15) connecting the first articulated arm (1) and the second articulated arm (2; see Figure 3).
In regards to claim 17, Wagner discloses the invention as discussed above,
Wagner further discloses wherein the stop (9) is formed such as to follow a contour (contour is defined by the Merriam-Webster Dictionary as: “an outline especially of a curving or irregular figure” (see https://www.merriam-webster.com/dictionary/contour), therefore the corner formed by the intersection of 6 intersecting with 4 is construed to be a contour; see Figures 2 and 3) of the edge (6) and to abut the contour (corner formed by 6 and 4; 9 completely fits and abuts against the corner formed by the intersection of 6 and 4; see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2007/0276503 A1) as applied to claims 1-2, 4-5, 7, 11-12, 14-15, and 17 above, and further in view of Slautterback et al. (US 2004/0015112 A1) (hereinafter Slautterback).
In regards to claim 8, Wagner discloses the invention as discussed above.
Wagner does not disclose wherein the at least one spacer element comprises a plastics material.
However, Slautterback discloses an analogous joint (16; see [0036]; see figure 1) for an orthopedic device (10; see [0036]; see figure 1) and an analogous spacer element (74; see [0042]; see figure 3; 74 is construed to be a spacer element due to the fact that 74 maintains a position or spacing between the upper strut 50 and 52); wherein the at least one spacer element (74) comprises a plastics material (see [0041] in reference to the upper and lower struts (and therefore 74 of the lower strut 52) being made from light-weight injection molded plastic) for the purpose of providing a material that is lighter than metal and would therefore lessen the user’s fatigue and risk of injury due to said fatigue of using the device (see [0061]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one spacer element as disclosed by Wagner by making it from the plastic material as taught by Slautterback in order to have provided an improved at least one spacer element that would add the benefit of providing a material that is lighter than metal and would therefore lessen the user’s fatigue and risk of injury due to said fatigue of using the device (see [0061]) and the additional benefit of injection molding plastic would lower the cost of manufacturing with respect to forming a spacer element from a metal plate/sheet.
In regards to claim 18, Wagner discloses the invention as discussed above.
wherein the at least one spacer element comprises a plastics material.
However, Slautterback discloses an analogous joint (16; see [0036]; see figure 1) for an orthopedic device (10; see [0036]; see figure 1) and an analogous spacer element (74; see [0042]; see figure 3; 74 is construed to be a spacer element due to the fact that 74 maintains a position or spacing between the upper strut 50 and 52); wherein the at least one spacer element (74) comprises a plastics material (see [0041] in reference to the upper and lower struts (and therefore 74 of the lower strut 52) being made from light-weight injection molded plastic) for the purpose of providing a material that is lighter than metal and would therefore lessen the user’s fatigue and risk of injury due to said fatigue of using the device (see [0061]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one spacer element as disclosed by Wagner by making it from the plastic material as taught by Slautterback in order to have provided an improved at least one spacer element that would add the benefit of providing a material that is lighter than metal and would therefore lessen the user’s fatigue and risk of injury due to said fatigue of using the device (see [0061]) and the additional benefit of injection molding plastic would lower the cost of manufacturing with respect to forming a spacer element from a metal plate/sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pittaccio et al. (US 2013/0053741 A1) discloses an analogous joint (11; see [0025]; see figure 1) comprising a first articulated arm (20; see [0028]; see figure 1) having a recess (17; see [0027]; see figure 1), a second articulated arm (25; see [0029]; see figure 1), and a spacer element (28; see [0031]; see figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786